EXHIBIT 99.(c)(2) Centerboard Securities Discussion Materials November 14, 2012 Project Northstar DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Project Northstar| Page 2 Centerboard Securities Occupancy by Property DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Excludes Campus One. Project Northstar| Page 3 Centerboard Securities Rent Growth by Property DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Excludes Campus One. (1) YTD 9/30/12 grossed up for a full year. Project Northstar| Page 4 Centerboard Securities Allocated Revenues by Property Note: Excludes Campus One. (1) August forecast provided by Management. DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Project Northstar| Page 5 Centerboard Securities Allocated NOI by Property DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Excludes Campus One. (1) August forecast provided by Management. Project Northstar| Page 6 Centerboard Securities Repairs & Maintenance by Property DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Excludes Campus One. (1) August forecast provided by Management. (2) Golf Brook, Sabal Park and Lakes Edge set equal to Northstar Multifamily 7-year average. Project Northstar| Page 7 Centerboard Securities Adjusted Allocated NOI by Property Note: Excludes Campus One. (1) August forecast provided by Management. (2) Adjusted to reflect R&M 7-year average. DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Project Northstar| Page 8 Centerboard Securities Analysis of Various Prices $ in millions except per share data DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Balance Sheet Data as of 9/30/2012. (1) Based on 121,567 units as of 9/30/2012. (2) Based on analysis prepared by Management for the 2-Q. (3) Based on balance sheet data as of 9/30/2012 and share prices as of 11/09/12. Project Northstar| Page 9 Centerboard Securities Analysis of Various Prices $ in millions except per share data DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Balance Sheet Data as of 9/30/2012. (1) Based on 121,567 units as of 9/30/2012. (2) Based on analysis prepared by Management for the 2-Q. (3) Based on balance sheet data as of 9/30/2012 and share prices as of 11/09/12. Project Northstar| Page 10 Centerboard Securities NAV Sensitivity Analysis DRAFT | PRIVILEGED & CONFIDENTIAL SUBJECT TO FURTHER ANALYSIS AND REVISION - NOT FINAL Note: Assumes $10 million CapEx adjustment.
